Title: To Alexander Hamilton from John Daves, 10 July 1791
From: Daves, John
To: Hamilton, Alexander


New Bern [North Carolina] July 10, 1791. “Last year when the Law passed laying duties on imported Spirits to be ascertained by Dycas’s Hydrometer, not knowing I should be furnished with that Instrument, I sent by a gentleman to London, for one of Dycas’s patent Hydrometer’s complete which I received in December last just before the law took place requiring the use of that instrument, which one I have made use of ever since. The Hydrometer sent me from your Office I received some time in February last and Fahrenheits Thermometer I never received until the last of March following. That Hydrometer being incomplete when received I never made use of it until the other day I made a tryal with that & the pattent one, and to my very great surprise found a variation of ten degrees between the two. The pattent Hydrometer appears to be a very complete one and corrisponds as near as may be with the different kinds of spirits agreeing with the different rates of proof contained in your letter accompanying the Hydrometer.… Should the pattent Hydrometer meet with your approbation, would be glad of your permission to charge it in my account, it cost three and half Guineas in London, which I paid no more than the first cost & charges. It is incumbent on me to acquaint you of the difficulty some of the Officers of the Customs labour under in this District, that is, there are two ports of delivery on the sea board, being each about forty miles from this town, and about twenty-five miles distant from each other, where trade is carried on, there being a Surveyor and Inspector at each port, they not having any Hydrometer to ascertain the Spirits by as yet, I have directed a bottle to be sealed up and sent me of each Cargo, which appears to be a very precarious mode.… These Officers are also without Scales & weights or even a very large pair of Steelyards, nor is there any to be borrowed in either place.…”
